DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9-14, 16, and 19 are objected to because of the following informalities:  
 	In claims 9 line 8 “a PDU” should be “the PDU”.
 	In claims 9 line 7 “an S-NSSAI” should be “the S-NSSAI”.
 	In claim 10-11 “a PDU” should be “the PDU”.
 	In claim 12-14 recites abbreviations of “HPLMN” which need to be spelled out in
       at least in the first instances in the claim
 	In claim 12 line 2 "a HPLMN" should be "a mapped HPLMN" and in line 3
	       	“the mapped HPLMN” should be “a mapped HPLMN”.
 	In claim 13 line 4 “the mapped HPLMN” should be “a mapped HPLMN”.
 	In claim 14 line 3 "a HPLMN" should be "a mapped HPLMN" and in line 4
	       	“the HPLMN” should be “a mapped HPLMN”.
 	In claims 16 line 11 “a PDU” should be “the PDU".
 	In claims 19 line 14 “a PDU” should be “the PDU".
Appropriate correction is required.
Examiner Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al (US20200396648), in view of Takakura (US20210360723), in further view of Watfa-2 et al (US20200404734).

	Regarding claim 1, the cited reference Watfa discloses a method, comprising: receiving, 
by a processor of an apparatus, a 5th generation session management (5GSM) message with a back-off timer from a network node (Fig. 10 discloses operations for wireless communications by a user equipment (UE) which include a processor (Fig. 13) and ¶0114 discloses that a UE may receive a backoff timer); determining, by the processor, whether a single-network slice selection assistance information (S-NSSAI) of a protocol data unit (PDU) session is provided by the network node (¶0079 discloses that the UE receives the S-NSSAI of HPLMN where ¶0084 discloses that S-NSSAI is associated with the PDU session); and associating, by the processor, the back-off timer with the S-NSSAI of the PDU session in an event that the S-NSSAI is provided by the network node (¶0111 discloses associating a backoff timer with slice information where ¶0074 discloses that the network slice is identified by single network slice selection assistance information (S-NSSAI)). However, Watfa does not explicitly teach starting, by the processor, the back-off timer.
In an analogous art Takakura teaches starting, by the processor, the back-off timer (¶0161 discloses that a backoff timer value may be included for each message received by the UE_A 10 and ¶0485 discloses that the UE_A 10 may start the backoff timer for the combination of the PLMN, DNN, and S-NSSAI).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Takakura to prevent reconnection and the UE does not transmit a new PDU session establishment request until the first timer expires(Takakura, ¶0163 and ¶0185). However, the combination of Watfa and Takakura does not explicitly teach stopping, by the processor, the back-off timer responsive to an S-NSSAI of a PDU session of the 5GSM message beinq same as an S-NSSAI associated with the back-off timer.
In an analogous art Watfa-2 teaches stopping, by the processor, the back-off timer responsive to an S-NSSAI of a PDU session of the 5GSM message beinq same as an S-NSSAI associated with the back-off timer (¶0150 discloses that the WTRU may receive a notification message that contains at least a list of PDU IDs, and optionally DNN and S-NSSAI… Upon reception of this message, the WTRU may verify if it has any back-off timers running per PDU ID, DNN, S-NSSAI, or any combination. If the WTRU has a corresponding session management back-off timer running for at least any of the PDU IDs in the notification message, the WTRU may stop the corresponding back-off timer).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Watfa-2 to stop the timer if the UE send another PDU SESSION ESTABLISHMENT REQUEST message or PDU SESSION MODIFICATION REQUEST message for the same S-NSSAI.
Regarding claim 2, the combination of Watfa, Takakura, and Watfa-2 discloses all limitations of claim 1. Takakura further discloses transmitting, by the processor, a request message to the network node, wherein the request message comprises at least one of a PDU session establishment request, a PDU session modification request, and a PDU session release request (¶0146 discloses Management (SM) message…may be a control message transmitted and/or received between the UE_A 10 and the SMF_A 230 via the AMF_A 240. Furthermore, the SM message may include a PDU session establishment request message, a PDU session modification request message).

Regarding claim 3, the combination of Watfa, Takakura, and Watfa-2 discloses all limitations of claim 1. Takakura further discloses wherein the message comprises at least one of a PDU session establishment reject, a PDU session modification reject, and a PDU session release command (¶0146 discloses that a management (SM) message…may be a control message transmitted and/or received between the UE_A 10 and the SMF_A 230 via the AMF_A 240. Furthermore, the SM message may include a PDU session reject 
message, a PDU session modification reject message).

Regarding claim 4, the combination of Watfa and Takakura discloses all limitations of 
claim 1. Takakura further discloses wherein the S-NSSAI is a current or latest S-NSSAI of the PDU session (¶0465 discloses that in a case that the SM backoff timer intended for the S-NSSAI and no DNN activated in the original PLMN is not activated in the PLMN change destination, the UE_A 10 may transmit a PDU session establishment request message by using the same S-NSSAI and no DNN as the S-NSSAI and no DNN associated with the SM backoff timer activated in the original PLMN).

Regarding claim 5, the combination of Watfa, Takakura, and Watfa-2 discloses all limitations of claim 1. Takakura further discloses transmitting, by the processor, a PDU session establishment request message with a valid S-NSSAI or no S-NSSAI to the network node (¶0475 discloses that the UE_A 10 may transmit an initial (“initial request”) PDU session establishment request message intended for the no DNN and S-NSSAI parameters transmitted in the PDU session establishment request message and ¶0476 discloses that the UE_A 10 may transmit an initial (“initial request”) PDU session establishment request message intended for the DNN and no S-NSSAI parameters transmitted in the PDU session establishment request message).

Regarding claim 6, the combination of Watfa, Takakura, and Watfa-2 discloses all 
limitations of claim 1. Takakura further discloses transferring, by the processor, from a first public land mobile network (PLMN) to a second PLMN; and receiving, by the processor, the S-NSSAI associated with the second PLMN from the network node (¶0431 discloses a process associated with the modification to the PLMN… may be determined depending on whether the second PLMN after the modification is an equivalent PLMN for the first PLMN before the modification. For example, in a case that the second PLMN after the modification is not an equivalent PLMN for the first PLMN before the modification, a same process may be applied. In a case that the second PLMN after the modification is an equivalent PLMN for the first PLMN before the modification, different processes may be performed and ¶0464 discloses PLMN change where the UE_A 10 may transmit a PDU session establishment request message by using the same S-NSSAI and DNN as the S-NSSAI and DNN associated with the SM 
backoff timer activated in the original PLMN).

Regarding claim 7, the combination of Watfa, Takakura, and Watfa-2 discloses all limitations of claim 1. Takakura further discloses wherein the message comprises a 5GSM cause value #67 which represents insufficient resources for a specific slice and data network name (DNN) or a 5GSM cause value #69 which represents insufficient resources for a specific slice (¶0485 discloses that the 5GSM cause value included in the PDU session establishment reject message where ¶0487 discloses that the cause values associated with congestion management may be a cause value indicating that resources are insufficient (Insufficient resources), and/or a cause value indicating that resources for a specific slice are insufficient (Insufficient resources for specific slice), and/or a cause value indicating that resources for a specific slice and DNN are insufficient (Insufficient resources for specific slice and DNN)).

Regarding claim 9, the cited reference Watfa discloses a method, comprising: receiving, by a processor of an apparatus, a 5th generation session management (5GSM) message with a back-off timer from a network node (Fig. 10 discloses operations for wireless communications by a user equipment (UE) which include a processor (Fig. 13) and ¶0114 discloses that a UE may receive a backoff timer); determining, by the processor, whether an S-NSSAI of a request message is the S-NSSAI associated with the back-off timer (¶0109 discloses providing techniques for verifying the association of (5GSM) backoff (BO) timers (e.g., based on updated S-NSSAI values). Conventionally, a BO timer is associated with what the UE provided at PDU session establishment). However, Watfa does not explicitly teach starting, by the processor, the back-off timer associated with an S-NSSAI of a PDU session; and forbidding, by the processor, a transmission of the request message in an event that the S-NSSAI of the request message is the S-NSSAI associated with the 
back-off timer.
In an analogous art Takakura teaches starting, by the processor, the back-off timer associated with an S-NSSAI of a PDU session (¶0161 discloses that a backoff timer value may be included for each message received by the UE_A 10 and ¶0485 discloses that the UE_A 10 may start the backoff timer for the combination of the PLMN, DNN, and S-NSSAI); and forbidding, by the processor, a transmission of the request message in an event that the S-NSSAI of the request message is the S-NSSAI associated with the back-off timer (¶0485 discloses that the UE_A 10 may suppress reconnection using another PDU session establishment request message intended for the DNN and S-NSSAI parameters transmitted in the PDU session establishment request message (1011), until the SM backoff timer for the PLMN and/or DNN and/or S-NSSAI expires).
It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Takakura to prevent PDU session reconnection to the equivalent PLMN (Takakura, ¶0193). However, the combination of Watfa and Takakura does not explicitly teach stopping, by the processor, the back-off timer responsive to a single-network slice selection assistance information (S-NSSAI) of a protocol data unit (PDU) session of the 5GSM message being same as an S-NSSAI associated with the back-off timer.
In an analogous art Watfa-2 teaches stopping, by the processor, the back-off timer responsive to a single-network slice selection assistance information (S-NSSAI) of a protocol data unit (PDU) session of the 5GSM message being same as an S-NSSAI associated with the back-off timer (¶0150 discloses that the WTRU may receive a notification message that contains at least a list of PDU IDs, and optionally DNN and S-NSSAI… Upon reception of this message, the WTRU may verify if it has any back-off timers running per PDU ID, DNN, S-NSSAI, or any combination. If the WTRU has a corresponding session management back-off timer running for at least any of the PDU IDs in the notification message, the WTRU may stop the corresponding back-off timer).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Watfa-2 to stop the timer if the UE send another PDU SESSION ESTABLISHMENT REQUEST message or PDU SESSION MODIFICATION REQUEST message for the same S-NSSAI.

Regarding claim 10, the combination of Watfa, Takakura, and Watfa-2 discloses all limitations of claim 9. Takakura further discloses wherein the request message comprises at least 
one of a PDU session establishment request and a PDU session modification request (¶0146 discloses that the management (SM) message…may be a control message transmitted and/or received between the UE_A 10 and the SMF_A 230 via the AMF_A 240. Furthermore, the SM message may include a PDU session modification request message, a PDU session modification accept message. The procedure for SM may include a PDU session establishment procedure, a PDU session modification procedure).

Regarding claim 11, the combination of Watfa, Takakura, and Watfa-2 discloses all limitations of claim 10. Takakura further discloses wherein the S-NSSAI of the request is the S-NSSAI associated with a PDU session establishment request message, or the S-NSSAI of the PDU session associated with the PDU session modification request message (¶0448 discloses that S-NSSAI parameters transmitted in the PDU session establishment request message).

Regarding claim 12, the combination of Watfa, Takakura, and Watfa-2 discloses all limitations of claim 10. Watfa further teach wherein the S-NSSAI of the request a HPLMN S-NSSAI associated with the PDU session establishment request message, or the mapped HPLMN S-NSSAI of the PDU session associated with the PDU session modification request message (¶0098 discloses that the UE sends a new IE containing {mapping information} only (e.g., the S-NSSAI of the HPLMN) where ¶0100 discloses that the new IE, in either alternative may be sent by the UE in the Registration Request message). 

Regarding claim 13, the combination of Watfa, Takakura, and Watfa-2 discloses all limitations of claim 10. Watfa further teach wherein when the back-off timer is applied in all public land mobile networks (PLMNs), the S-NSSAI of the request message comprises a mapped HPLMN S-NSSAI of the PDU session or the mapped HPLMN S-NSSAI of the PDU session establishment request, and wherein the S-NSSAI associated with the back-off timer comprises the mapped HPLMN S-NSSAI (¶0109 discloses that the BO applies for the serving PLMN only or for all PLMNs. If applicable for all PLMNs, then the UE cannot send any 5GSM request in any PLMN for which the mapped information in the selected S-NSSAI matches the mapped information associated with the BO timer and ¶0098 discloses that the UE sends a new IE containing {mapping information} only (e.g., the S-NSSAI of the HPLMN) where ¶0100 discloses that the new IE, in either alternative may be sent by the UE in the Registration Request message). 

Regarding claim 14, the combination of Watfa, Takakura, and Watfa-2 discloses all limitations of claim 10. Watfa further teach wherein when the back-off timer is applied in all public land mobile networks (PLMNs), the S-NSSAI of the request message comprises a HPLMN S-NSSAI or serving PLMN S-NSSAI of the PDU session or the HPLMN S-NSSAI or serving PLMN S-NSSAI of the PDU session establishment request, and wherein the S-NSSAI associated with the back-off timer comprises the mapped HPLMN S-NSSAI (¶0109 discloses that the BO applies for the serving PLMN only or for all PLMNs. If applicable for all PLMNs, then the UE cannot send any 5GSM request in any PLMN for which the mapped information in the selected S-NSSAI matches the mapped information associated with the BO timer and ¶0098 discloses that the UE sends a new IE containing {mapping information} only (e.g., the S-NSSAI of the HPLMN) where ¶0100 discloses that the new IE, in either alternative may be sent by the UE in the Registration Request message). 

Regarding claim 15, the combination of Watfa, Takakura, and Watfa-2 discloses all limitations of claim 10. Watfa further teach wherein when the back-off timer is applied in a registered public land mobile networks (RPLMN), the S-NSSAI of the request message comprises an S-NSSAI of the PDU session or an S-NSSAI of the PDU session establishment request (¶0109 discloses that the BO applies for the serving PLMN only or for all PLMNs. If applicable for all PLMNs, then the UE cannot send any 5GSM request in any PLMN for which the mapped information in the selected S-NSSAI matches the mapped information associated with the BO timer and ¶0098 discloses that the UE sends a new IE containing {mapping information} only (e.g., the S-NSSAI of the HPLMN) where ¶0100 discloses that the new IE, in either alternative may be sent by the UE in the Registration Request message). 

Regarding claim 16, the cited reference Watfa discloses an apparatus, comprising: a transceiver which, during operation, wirelessly communicates with a network node of a wireless network; and a processor communicatively coupled to the transceiver (Fig. 1 is a block diagram conceptually illustrating a telecommunications system with base station, UEs and Fig. 13 illustrates a communications device that includes various components configured to perform operations for the techniques. It includes a transceiver 1308 and a processing system 1302 coupled to a transceiver 1308 (see ¶0122)) such that, during operation, the processor performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Regarding claim 17, the claim is drawn to an apparatus performing substantially the same features of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.
Regarding claim 18, the claim is drawn to an apparatus performing substantially the same
features of the method of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Regarding claim 19, the cited reference Watfa discloses an apparatus, comprising: a transceiver which, during operation, wirelessly communicates with a network node of a wireless network; and a processor communicatively coupled to the transceiver (Fig. 1 is a block diagram conceptually illustrating a telecommunications system with base station, UEs and Fig. 13 illustrates a communications device that includes various components configured to perform operations for the techniques. It includes a transceiver 1308 and a processing system 1302 coupled to a transceiver 1308 (see ¶0122)) such that, during operation, the processor performing substantially the same features of the method of claim 6. Therefore the claim is subject to the same rejection as claim 6.

Regarding claim 20, the claim is drawn to an apparatus performing substantially the same features of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al (US20200396648), in view of Takakura (US20210360723), in further view of Watfa-2 et al (US20200404734), in further view of Kim et al (US20210029628).

	Regarding claim 8, the combination of Watfa, Takakura, and Watfa-2  discloses all limitations of claim 1. However, the combination does not explicitly teach wherein the back-off timer comprises at least one of a congestion back-off timer T3584 and a congestion back-off timer T3585.
In an analogous art Kim teaches wherein the back-off timer comprises at least one of a congestion back-off timer T3584 and a congestion back-off timer T3585 (¶0277 and ¶0278 discloses that a 5th Generation System (5GS) session management timer for S-NSSAI based congestion control by the UE, namely, a case where T3585 is started per S-NSSAI and per DNN and a 5GS session management timer for S-NSSAI based congestion control by the UE, namely, a case where T3584 is started per S-NSSAI).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kim where backoff timer is used for managing session management behavior.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP ~ 706.07(a). Applicant is 
reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462